Opinion issued October 13, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-14-00951-CV
                             ———————————
                        SHANNON L. COWEN, Appellant
                                          V.
                           SAMUEL COWEN, Appellee



                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-43776



                           MEMORANDUM OPINION

      Appellant, Shannon L. Cowen, has filed an appeal from the trial court’s final

order in a suit affecting the parent-child relationship. The trial court clerk filed the

clerk’s record on January 27, 2015. The court reporter filed an information sheet
stating that appellant had requested preparation of the reporter’s record but had not

paid, or made arrangements to pay, the fee for preparation of the reporter’s record.

The Clerk of the Court, therefore, notified appellant that Court might require her to

file a brief and consider and decide the appeal on the issues that did not require a

reporter’s record for a decision unless appellant responded to the notice no later

than June 8, 2015. See TEX. R. APP. P. 37.3(c). Appellant did not adequately

respond, and we ordered her to file a brief no later than August 10, 2015. See TEX.

R. APP. P. 4.1(a), 37.3(c), 38.6(a). The notice and order were returned, with the

following marked on the envelope: “return to sender, moved left no address,

unable to forward, return to sender.” Appellant has not provided us with any other

mailing address. Cf. TEX. R. APP. P. 9.1(b) (requiring unrepresented party to

provide party’s mailing address on all documents filed with court).

      On August 26, 2015, the Clerk of this Court notified appellant that she had

failed to timely file a brief and that failure to file a brief or a motion for extension

by September 8, 2015 could lead to dismissal of her appeal. See TEX. R. APP. P.

38.8(a), 42.3(b). Appellant has not adequately responded.

      Further, appellant has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (Vernon 2013), § 101.0411

(Vernon Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in

                                           2
Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-

District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution for failure to timely file a brief. See TEX. R. APP. P.

42.3(b). We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                        3